DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered. 
Status of Claims
Claims 1, 2, 4, and 6-16 are currently pending
Claims 1 and 10-16 have been amended.
Claims 3 and 5 have been cancelled.
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are moot in light of the newly made rejection in view of Zhang (CN206834238U) and Xue (CN106711512A). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN102384854 as cited by applicant, machine translation used has been entered into the record) in view of Xue (CN106711512A) in view of Zhang (CN20683423U).
Regarding claim 1, Ciu teaches a battery test system (Fig 1, item 1), comprising: 
an extrusion apparatus (test head 21), configured to be disposed on a first surface of a battery (see [0029]); and 
a pressure apparatus (2) disposed above the extrusion apparatus (Fig 4), wherein the pressure apparatus is configured to apply a predetermined force to the battery in predetermined duration through the extrusion apparatus (see [0038]), wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface (shown in Fig 5b).
Ciu does not explicitly teach wherein the battery is a soft pack battery. 
Xue however teaches a similar system (Fig 1) including the pressure testing of soft pack batteries (see [0029]). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing of Ciu to include use with soft pack batteries of Xue in order to create a more robust test apparatus usable for more types of batteries.
Ciu in view of Xue does not explicitly teach wherein the side edge surface has a chamfer. 
Zhang however teaches a similar battery (Fig 1) including the use of chamfers (4) on the edges of metal surfaces when constructing a battery (Example 1).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the battery test system of Ciu in view of Xue to include the chamfered edges of Zhang in order to prevent cutting and puncturing of the battery which would prevent failures of the battery due to the sharp edges as suggested by Zhang (see [0015]).



Regarding claim 4, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1,  and Ciu further teaches wherein the extrusion apparatus is a batten, and a longitudinal section shape of the batten is square (Fig 5b, “5x5”), or triangular.

Regarding claim 6, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Xue further teaches wherein the chamfer has a radius of a circular arc from about 0.5 mm to about 5 mm (see [0008]). Furthermore it would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the chamfer of Ciu in view of Xue in view of Zhang based upon the size of the battery tested resulting in the claimed dimensions.

Regarding claim 8, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Ciu further teaches comprising a data collection apparatus for collecting battery parameters of the battery, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).

Regarding claim 9, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, and Ciu further teaches comprising a carrying apparatus, wherein a second surface of the battery is configured to be disposed on the carrying apparatus (2a), and the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).


disposing an extrusion apparatus (test head 21) on a first surface of a battery (Fig 5b); and 
applying a predetermined force (by 2) to the extrusion apparatus through a pressure apparatus for a predetermined time to squeeze the battery (see [0038]); 
wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface (shown in Fig 5b).
Ciu does not explicitly teach wherein the battery is a soft pack battery. 
Xue however teaches a similar method (Fig 1) including the pressure testing of soft pack batteries (see [0029])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the testing method of Ciu to include use with soft pack batteries of Xue in order to create a more robust test method usable for more types of batteries. 
Ciu in view of Xue does not explicitly teach wherein the side edge surface has a chamfer. 
Zhang however teaches a similar battery method (Fig 1) including the use of chamfers (4) on the edges of metal surfaces when constructing a battery (Example 1).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the battery test method of Ciu in view of Xue to include the chamfered edges of Zhang in order to prevent cutting and puncturing of the battery which would prevent failures of the battery due to the sharp edges as suggested by Zhang (see [0015]).

Regarding claim 11, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches wherein the step of applying a predetermined force to the extrusion apparatus through a pressure apparatus comprises: descending the pressure apparatus at a predetermined speed to contact the extrusion apparatus (see [0038]).

Regarding claim 13, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches comprising: collecting battery parameters of the battery by a data collection apparatus, wherein the battery parameters comprise temperature and voltage of the battery (see [0029 and 0033]).

Regarding claim 14, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 13, and Ciu further teaches wherein the step of collecting battery parameters of the battery comprises: collecting the battery parameters of the battery after the battery squeezed by the extrusion device is stored at room temperature for the predetermined time (see [0034]).

Regarding claim 16, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 10, and Ciu further teaches comprising: disposing a second surface of the battery on a carrying apparatus (2a), wherein the second surface of the battery is opposite to the first surface of the battery (Fig 3 showing 21 and 2a opposing).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Liu (CN105334106A as cited by applicant, machine translation used has been entered into the record).
Regarding claim 12, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 11, but does not explicitly teach wherein the predetermined speed ranges from about 0.5 mm/s to about 100 mm/s.
Liu however teaches a similar battery test method (Fig 1 and [0008]) including wherein the predetermined speed ranges from about .5mm/s to about 100mm/s (see [0025]).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Parker (5,491,420 previously cited by examiner).
Regarding claim 7, Ciu in view of Xue in view of Zhang teaches the battery test system according to claim 1, including the extrusion apparatus, but does not explicitly teach fastening to the first surface of the battery with a glue or a fastening tape.
Parker however teaches a similar system (Fig 6) including wherein the test apparatus is fastened to the first surface of the battery with a glue or fastening tape (Col 10 lines 15-24).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Ciu in view of Xue in view of Zhang to include the adhesive of Parker in order to better secure the battery to the test apparatus resulting in more consistent results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Xue in view of Zhang in view of Takeno (2009/0146663 as cited by applicant).
Regarding claim 15, Ciu in view of Xue in view of Zhang teaches the battery test method according to claim 13, but does not explicitly teach testing with a normal battery, and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change.
Takeno however teaches a similar method (Fig 4) including testing with a normal battery (Fig 4, step S10 decide as non-defective), and determining, by changing the predetermined force or the 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Ciu in view of Xue in view of Zhang to include the known good testing of Bradshaw in order to more accurately characterize battery abnormalities as suggested by Takeno (see [0058-0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867